 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROSS PEARSON
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 1:17-CR-00014-DAD-BAM

12                        Plaintiff,

13            v.                                          FINAL ORDER OF FORFEITURE

14    PEDRO ALVAREZ, JR.,

15                        Defendant.

16

17           WHEREAS, on May 15, 2018, this Court entered a Preliminary Order of Forfeiture

18   pursuant to the provisions of 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c) based upon the plea

19   agreement entered into between plaintiff and defendant Pedro Alvarez, Jr. forfeiting to the

20   United States the following property:

21                   a. Glock, pistol, model 19, 9mm, serial number VFF379, and

22                   b. Approximately 16 rounds of 9mm ammunition.

23           AND WHEREAS, beginning on May 16, 2018, for at least 30 consecutive days, the

24   United States published notice of the Court's Order of Forfeiture on the official internet

25   government forfeiture site www.forfeiture.gov. Said published notice advised all third parties of

26   their right to petition the Court within sixty (60) days from the first day of publication of the

27   notice for a hearing to adjudicate the validity of their alleged legal interest in the forfeited

28   property;
     FINAL ORDER OF FORFEITURE                            1
 1          AND WHEREAS, this Court has been advised that no third party has filed a claim to the

 2   subject property and the time for any person or entity to file a claim has expired.

 3          Accordingly, it is hereby ORDERED and ADJUDGED:

 4          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of

 5   America all right, title, and interest in the above-listed assets pursuant to 18 U.S.C. § 924(d) and

 6   28 U.S.C. § 2461(c), to be disposed of according to law, including all right, title, and interest of

 7   Pedro Alvarez, Jr.

 8          2.      All right, title, and interest in the above-listed assets shall vest solely in the name

 9   of the United States of America.

10          3.      The Federal Bureau of Investigation shall maintain custody of and control over

11   the subject assets until they are disposed of according to law.

12   IT IS SO ORDERED.
13
        Dated:     November 12, 2018
14                                                       UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                           2
